EXHIBIT 10.1







THIS IS SUBJECT TO A SUBSCRIPTION AGREEMENT OF EVEN DATE HEREWITH.




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (“ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS (“BLUE
SKY LAWS”). ANY TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A
REGISTRATION STATEMENT UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN
EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE
BORROWER SUCH REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY
WITH THE ACT AND BLUE SKY LAWS.







NEXTFIT, INC.

16% SECURED CONVERTIBLE DEBENTURE







No. WSCD – [   ]

$_____________







NextFit, Inc., a Nevada corporation (the “Company”), hereby promises to pay to
the order of _________________ (“Holder”) the principal amount of
________________________________________ Dollars ($_____________). Additionally,
Holder shall receive, on a quarterly basis, a payment that shall be the greater
amount of either: i) interest on the Holder’s principal amount at the rate of
16% per annum, or ii) such Holder’s pro rata share of $1.00 for each monthly
subscription payment received by the Company during the preceding quarter, based
on Holder’s percentage of ownership of the $3,000,000 in Debentures offered in
the Company’s Amended Offering Memorandum dated March 30, 2009 (the
“Memorandum”). The outstanding principal along with the final quarterly interest
or Holder’s above pro rata payment shall become due thirty-six (36) months from
the issuance date this convertible debenture (the “Debenture”) is executed (the
“Maturity Date”). All payments due and owing under this Debenture shall be
subject to the terms and conditions set forth herein.




1.

Agreement.




The Debenture is issued pursuant to that certain Subscription Agreement (the
“Agreement”), of even date herewith (the “Issuance Date”), by and between
Company and Holder, which is hereby incorporated by reference.




2.

Register.




The Company shall keep at its principal office a register in which the Company
shall provide for the registration of the Holder of the Debenture or for the
registration of a transfer of the Debenture to a different Holder.




3.

Loss, Theft, Destruction or Mutilation of the Debenture.




Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of the Debenture and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity bond in such reasonable
amount as the Company may determine (or if such Debenture is held by the
original Holder of an unsecured indemnity agreement reasonably satisfactory to
the Company) or, in the case of any such mutilation, upon surrender and
cancellation of such Debenture, the Company will make and deliver, in lieu of
such lost, stolen, destroyed or mutilated Debenture, a new Debenture of like
tender and unpaid principal amount and dated as of the date to which interest
has been paid on the Debenture so lost, stolen, destroyed or mutilated.




4.

Registered Holder.




The Company may deem and treat the person in whose name any Debenture is
registered as the absolute owner and Holder of such Debenture for the purpose of
receiving payment of the principal of and interest on such Debenture and for the
purpose of any notices, waivers or consents thereunder, whether or not such
Debenture shall be overdue, and the Company shall not be affected by notice to
the contrary. Payments with respect to any Debenture shall be made only to the
registered Holder thereof.




5.

Transferability.




This Debenture shall not be transferred, pledged, hypothecated, or assigned by
the Company or the Holder without the express written consent of the other
party.











--------------------------------------------------------------------------------

6.

Surrender of the Debenture.




The Company may, as a condition of payment of all or any of the principal of,
and interest on, the Debenture, or its conversion, require Holder to present the
Debenture for notation of such payment and, if the Debenture be paid in full or
converted at the election of Holder as herein provided, require the surrender
hereof.




7.

Prepayment and Conversion.




The Debentures may be prepaid at any time prior to their maturity, upon fifteen
days’ notice to the Holders, during which fifteen days (the “Prepayment Notice
Period”), any Holders may elect to convert his or her Debenture’s principal and
accrued interest, in whole, into fully paid and non-assessable shares of common
stock of the Company at a per share price of thirty cents ($0.30) (the
“Conversion Price”). Any Holder may also elect to convert his or her Debenture’s
principal and accrued interest at maturity into fully paid and non-assessable
shares of common stock of the Company at the Conversion Price, by providing
notice of such election to the Company fifteen days prior to maturity. The
Debentures may only be converted during the Prepayment Notice Period and at
maturity. Any Holder who elects to convert his or her Debentures into common
stock shall be entitled to receive, for three years after such conversion, such
Holder’s pro rata share of $.25 for each monthly subscription payment received
by the Company during the preceding quarter, based on Holder’s percentage of
ownership of the $3,000,000 in Debentures offered in the Memorandum (the “Pro
Rata Basis”). Holders who elect for repayment of their Debenture shall not be
entitled to receive further payments from the Company related to their repaid
Debentures.




8.

Registration Rights.




The Holder shall be entitled to “piggy-back” registration rights for the Common
Stock into which the Debenture converts, on all registration statements filed by
the Company concurrent with any event whereby the Company becomes a “public”
company as defined by the Securities and Exchange Act of 1934, as amended,
excepting any registrations filed on (a) Form S-4, (b) Form S-8, or (c) pursuant
to any demand registration of any other investor. The Company and its
underwriters retain the right to reduce the number of shares proposed to be
registered pro rata in view of market conditions. The Holder shall have no
voting rights as the holder of this Debenture.




The Company shall bear registration expenses (exclusive of underwriting
discounts and commissions) of all such demands, piggy-backs, and S-3 or S-1
registrations.




The registration rights may be transferred to (d) any member of the investor’s
limited liability company; (e) any partner or retired partner of any holder
which is a partnership; (f) any member or former member of any holder which is a
limited liability company; (g) any family member or trust for the benefit of any
individual holder; or (h) any transferee that is an accredited investor;
provided the Company is given written notice thereof.




9.

Method of Conversion.




(a)

Notwithstanding anything to the contrary set forth herein, upon conversion of
this Debenture in accordance with the terms hereof, the Holder shall be required
to physically surrender this Debenture to the Company.




(b)

The Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the issuance and delivery of shares of Common Stock
or other securities or property on conversion of this Debenture in a name other
than that of the Holder (or in street name), and the Company shall not be
required to issue or deliver any such shares or other securities or property
unless and until the person or persons (other than the Holder or the custodian
in whose street name such shares are to be held for the Holder’s account)
requesting the issuance thereof shall have paid to the Company the amount of any
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.





2




--------------------------------------------------------------------------------

(c)

Upon receipt by the Company of a Notice of Conversion during the Prepayment
Notice Period, the Holder shall be deemed to be the holder of record of the
Common Stock issuable upon such conversion, the outstanding principal amount and
the amount of accrued and unpaid interest on this Debenture shall be reduced to
reflect such conversion, and, unless the Company defaults on its obligations
hereunder all rights with respect to the portion of this Debenture being so
converted shall forthwith terminate except the right to receive the Common Stock
or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided
herein, the Company’s obligation to issue and deliver the certificates for
shares of Common Stock shall be absolute and unconditional, irrespective of the
absence of any action by the Holder to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action by the Holder to enforce the same, any failure or delay in
the enforcement of any other obligation of the Company to the Holder of record,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder of any obligation to the Company, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion. The
date of receipt (including receipt via facsimile) of such Notice of Conversion
shall be the Conversion Date so long as it is received before 5:00 p.m.,
Mountain Standard Time, on such date.




(d)

Limits on Conversion. Notwithstanding the conversion rights set forth herein,
unless the Company delivers a waiver in writing, in no event shall the Purchaser
be entitled to acquire Common Stock, of which the sum of (i) the number of
shares of Common Stock beneficially owned by the Purchaser and its Affiliates
(other than shares of Common Stock which may be deemed beneficially owned
through the ownership of the unconverted portion of the Debenture, or other
derivative securities convertible into or exchangeable for shares of Common
Stock), and (ii) the number of shares of Common Stock issuable upon the
conversion of the portion of the Debenture with respect to which this
determination is being made, would result in beneficial ownership by the
Purchaser and its Affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company. For purposes of this section, beneficial ownership
shall be determined in accordance with Rule 13d-3 of the Exchange Act and
Regulations 13 D-G thereunder, except as otherwise provided in this section.




10.

Notice.




Any notice required or desired to be given under this Agreement shall be in
writing and shall be deemed given when personally delivered, sent by an
overnight courier service, or sent by certified or registered mail to the
addresses set forth below, or such other address as to which one party may have
notified the other in such manner.




11.

Default.




The following will be “Events of Default” under the Debenture: (a) the Company
shall default on the payment of principal or interest on the Debenture or on any
other indebtedness of the Company when due; (b) the Company shall default on the
observance or performance of any other covenant set forth in the Debenture; (c)
the Company shall become insolvent or file a voluntary petition in bankruptcy
(or have such a petition filed against it) or have an assignment for the benefit
of creditors or other creditor arrangement or similar event occur with respect
to it or its assets; or (d) failure to comply with any other term or condition
of the Debenture, which shall not have been cured within ten (10) business days
receipt of written notice to the Company.




Upon Default, and at the option of Holder, or Holder’s successors or assigns,
with fifteen (15) days written notice to the Company, demand or presentment,
Holder may (e) accelerate all amounts due and owing under this Debenture and
demand payment immediately and/or (f) declare the right to exercise any and all
remedies available to Holder under applicable law.




12.

Security Interest.




The Debentures will be secured by the Exclusive License and Distribution
Agreement as such term is defined in the Company’s Confidential Private
Placement Memorandum dated March 30, 2009 (the “Offering”). Debenture holders
pursuant to the Offering may not represent a combined interest of 100% of the
Security. If less than the entire Offering is raised, the investors will only be
secured pro-rata based on a percentage of investor’s investment in the
$3,000,000 Offering amount. For instance, if only $2,000,000 is raised in the
Offering, the debenture holders will represent only two-thirds of the Secured
Interest of the Exclusive License and Distribution Agreement.




13.

Miscellaneous.




(a)

Interest on the principal at the rate of sixteen percent (16%) per annum
calculated using a three hundred sixty (360) day year composed of twelve (12),
thirty (30) day months, payable quarterly, unless otherwise converted to common
stock in the Company.





3




--------------------------------------------------------------------------------

(b)

All parties to this Debenture hereby waive presentment, dishonor, notice of
dishonor and protest. All parties hereto consent to, and Holder is hereby
expressly authorized to make, without notice, any and all renewals, extensions,
modifications or waivers of the time for or the terms of payment of any sum or
sums due hereunder, or under any documents or instruments relating this
Debenture. Any such action taken by Holder shall not discharge the liability of
any party to this Debenture.




(c)

This Debenture shall be governed by and construed in accordance with the laws of
the state of Utah without regard to conflict of law principles.




(d)

The Company hereby covenants and agrees that the Company will not, by amendment
of its Certificate of Incorporation, Bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Debenture.




(e)

All payments due and owing under this Debenture shall be delivered to the
following:




To:

 

 

 

 

 

Telephone:

 

 

 

Wire instructions

 

 

 

 

 




[Remainder of Page Intentionally Left Blank – Signature Page to Follow]





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Debenture as of this ____
day of _______________, 2009.







NEXTFIT, INC.







/s/ Teri Sundh                       

By: Teri Sundh

Its: Chief Executive Officer




Company’s Address:

NextFit, Inc.

235 W. Sego Lily Drive, 2nd Floor

Sandy, UT 84070




With a copy to:

Cletha Walstrand, Esquire

1322 West Pachua Circle

Ivins, UT 84738




HOLDER







By:

 

Its:

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 








5


